           Case 2:18-cv-04775-MSG Document 107 Filed 08/28/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    RICHARD R. CADMUS JR.                         :
                                   Plaintiff,     :
                                                  :
    v.                                            :           CIVIL ACTION NO.: 18-04775
                                                  :
    BRADLEY G. POLLACK, ET AL.,                   :
                          Defendants.             :



                          JOINT MOTION TO STAY PROCEEDINGS TO
                                  PURSUE SETTLEMENT


           A District Court has broad discretion to stay proceedings as an incident to its power to

    control its own docket. Clinton v. Jones, 520 U.S. 681, 706, 117 S. Ct. 1636, 1650, 137 L. Ed.

    2d 945 (1997); see also Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed.Cir.1988).

           Plaintiff Richard R. Cadmus Jr. pro se (“Cadmus”) and Defendant Deborah R.

    Whitlock, by counsel, and Defendant Bradley G. Pollack pro se (the “Parties”) have recently

    entered into a Release and Settlement Agreement(“the Agreement”) and seemingly resolved

    the dispute in its entirety in the above captioned case. However, this resolution is pending

    another U.S. District Court’s approval and subsequent distribution of proceeds from the

    [related] Jones case - recent settlement1.



1
        On or around July 21, 2020, agents for the Jones Estate, by counsel, Christopher E. Brown,
Esq., entered into a settlement agreement in the Jones case (Case No. 3:13-cv-00068) which is
directly related to Plaintiff’s alleged billing dispute with the Parties in the instant case. Thereafter,
Attorney Brown contacted Plaintiff Cadmus and began discussions to resolve the matter and
dispute between the Parties in an effort to facilitate an end to all related litigation. With the
cooperation of Defendant Bradley G. Pollack pro se and Defendant Deborah R. Whitlock, by
counsel, the Parties have entered into the Agreement pending the U.S. District Court for the
Northern District of West Virginia’s acceptance of the Jones case wrongful death proposed
settlement between the Jones Estate and the City of Martinsburg, WV et al. and the subsequent
distribution of said proceeds therefrom.
                                                      1
      Case 2:18-cv-04775-MSG Document 107 Filed 08/28/20 Page 2 of 3




       Therefore, the Parties believe a seventy-one (71) day stay of proceedings to pursue

settlement is necessary to facilitate and finalize the Agreement and will minimize further

unnecessary litigation costs and burdens.     As such,    the Parties request a stay in the

proceedings for seventy-one (71) days from today’s date and an Order which lifts the stay on

November 6, 2020 to the extent the Parties have not filed i.) a joint stipulation of dismissal

pursuant to Fed. R. Civ. P 41(1)(A)(ii) or ii.) a joint motion to extend the stay of further

proceedings on or before said date.

       WHEREFORE, the Parties respectfully request that this Court grant this Joint Motion

to Stay Proceedings to Pursue Settlement. A proposed Order is attached hereto.

                                                       Respectfully submitted,



       Dated: August 28, 2020                          /s/ Richard R. Cadmus Jr.
                                                       RICHARD R. CADMUS JR.
                                                       1258 James St.
                                                       Baltimore, MD 21223
                                                       Pro se Plaintiff

        Dated: August 28, 2020                         CATHEY & STRAIN, LLC

                                                       /s/ Matthew A. Cathey
                                                       DENNIS T. CATHEY, ESQUIRE
                                                       MATTHEW A. CATHEY, ESQUIRE
                                                       649 Irvin Street
                                                       P.O. Box 689
                                                       Cornelia, GA 30531
                                                       (706) 778-2601

                                                       KANE, PUGH, KNOELL, TROY
                                                       & KRAMER, LLP

                                                       /s/ Paul C. Troy
                                                       PAUL C. TROY, ESQUIRE
                                                       510 Swede Street
                                                       Norristown, PA 19401
                                                       (610) 275-2000

                                              2
Case 2:18-cv-04775-MSG Document 107 Filed 08/28/20 Page 3 of 3




                                     Attorneys for Defendant
                                     Deborah R. Whitlock

Dated: August 28, 2020               /s/ Bradley G. Pollack
                                     BRADLEY G. POLLACK, ESQ.
                                     ATTORNEY AT LAW
                                     753 South Main Street
                                     Woodstock, Virginia 22664
                                     (540)459-8600
                                     Pro se Defendant




                              3
